DETAILED ACTION
1.	 Claims1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	Applicant’s response to the last Office Action filed on 09/18/2020 has been entered and made of record. 
4.	Claims 1 and 11 have been amended.
Response to Argument
5.	The Applicant argument filed on 01/15/2020 are fully considered. For Examiner response see discussion below.
a. 	Regarding claims 1 and11, based on the Applicants’ amendment and argument the rejection is expressly withdrawn. 
b. 	Regarding claims 9 and 19, based on the Applicants’ argument the rejection is expressly withdrawn
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 11 as a whole, closest art of record failed to teach or suggest among other thing:
“identifying a geometric chord intersecting a start point and an end point of a path described by a ranging track of the ranging track data; determining a height of the start point; determining an angle defined by a convergence of the chord and a vertical; comparing the height and the angle relative to a boundary line in order to classify the path described by the ranging track in relation to a man overboard event; the potential detection of the man overboard event in response to the classification of the path  described by the range track”
7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 9 and 19 as a whole, closest art of record failed to teach or suggest among other thing:
“determining a respective angle defined by a respective convergence of the respective chord and a vertical; recording the respective height, the respective angle and a respective verified man overboard event status corresponding to the respective height and respective angle; and identifying a first cluster of height and angle pairs and a second cluster of height and angle pairs; and determining a boundary between the first and second clusters of height and angle pairs.”
8.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
9.	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	“Real-time Alarm, Dynamic GPS Tracking, and Monitoring System for Man Overboard” Sensors and Materials, Bor-Horng Sheu et al., disclosed: 
 A real-time alarm, dynamic global positioning system (GPS) tracking, and monitoring system for man overboard (MOB). The system consists of four parts: wearable sensing aids, modular long-range access points (LoRa APs), physical electric fences, and a central control system, as well as three methods of detecting and protecting against MOB. These methods include real-time notification of MOB with wearable sensing aids, virtual electric fence monitoring based on the size of the ship, and instant notification triggered by a physical electric fence around the ship (see Abstract, pages 202-203, Figs.2-5)
b. 	“Maritime Overboard Detection and Tracking System “US 20120229282 A1, to ZAGAMI et al., disclosed: 
a system to detect and record the presence of a person overboard to a ship including: a laser beam scanner for radiating 180 degrees in azimuth, a receiver for detecting a reflection of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.














Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699